[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-2311

                     LEE R. MARTIN,

                 Plaintiff, Appellant,

                           v.

     COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                  Defendant, Appellee.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF NEW HAMPSHIRE

  [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]

                         Before

                 Selya, Circuit Judge,
            Bownes, Senior Circuit Judge,
              and Stahl, Circuit Judge.

Raymond J. Kelly on brief for appellant.
Paul M. Gagnon, United States Attorney, David L. Broderick,
Assistant U.S. Attorney, and Wayne G. Lewis, Assistant Regional
Counsel, Social Security Administration, on brief for appellee.

June 30, 1999

Per Curiam.      Claimant appeals from the district court's
Order, dated October 28, 1998, affirming the decision of the
Appeals Council that he was not entitled to Social Security
disability benefits.  After carefully reviewing the record and the
parties' briefs, we affirm the judgment of the district court for
essentially the reasons stated in that court's Order.  As for
claimant's argument regarding the use of the Grid, he has waived it
by not presenting it below.  See Dupuis v. Secretary of Health and
Human Services, 869 F.2d 622, 623 (1st Cir. 1989) (per curiam).
Affirmed.  See Local Rule 27.1.